DETAILED ACTION
	The instant application having Application No. 17/703,818 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 3/24/2022 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 5/27/2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US 11,287,987.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

Instant Application
US 11,287,987 
8. A method, comprising: 



receiving a first write command comprising data associated with a first memory cell; generating, as part of a media management operation, a second write command to write the data to a second memory cell; and refraining, during a first duration, from locking a coherency of the first memory cell based at least in part on generating the second write command as part of the media management operation, wherein one or more read operations are performed on the first memory cell during the first duration based at least in part on refraining from locking the coherency of the first memory cell.
9. A system, comprising: a plurality of memory components; and a processing device operatively coupled with the plurality of memory components, the processing device configured to:
 receive a first write command from a device that is external to the system, the first write command to write a first block of data at a first memory address of the plurality of memory components; lock a first coherency of the first memory address responsive to receiving the first write command; receive a second write command generated by a sub-component of the system, the second write command to write a second block of data at a second memory address of the plurality of memory components; and maintain a second coherency of the second memory address in an unlocked state after receiving the second write command.

It would have been obvious to modify US11,287,987 for the benefit of obtaining the invention as specified in claim 8 of the instant application, as writes may obviously be generated as part of a media management operation in order to organize data.  Independent claims 2 and 18 are the apparatus and system, respectively corresponding to the method of claim 8 and are rejected under similar rationale.  Further, the dependent claims of both cases contain substantially similar limitations.  

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dice et al (US 2010/0332770).
	Regarding Claim 2, Dice teaches an apparatus comprising: 
	a coherency block configured to perform one or more coherency locking operations for preventing read operations at one or more memory cells (coherency block corresponding to the elements performing the method of claims 4a and 4b); 
	a write manager coupled with the coherency block, the write manager comprising a first processing core configured to perform a write operation and transmit a coherency lock indication to the coherency block based at least in part on the write operation (a write is performed according to the process of step 4b, Paragraph 0046, and see processors 1770, which may implement transactional locking with read-write locks (TLRW) mechanisms, Paragraphs 0142-0145, and the coherency lock indication is sent at step 430 of Fig. 4b, Paragraph 0048); and 
	a read manager coupled with the coherency block, the read manager comprising a second processing core configured to verify that a coherency is locked at the coherency block and refrain from performing a read operation based at least in part on the coherency being locked (a read is performed according to the process of step 4a, Paragraph 0041, and see processors 1770, which may implement transactional locking with read-write locks (TLRW) mechanisms, Paragraphs 0142-0145, and the lock is verified at step 400 of Fig. 4a, Paragraph 0042, which results in the read being refrained from performing).

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE

	Regarding Claim 8, the cited prior art does not teach a method, comprising: receiving a first write command comprising data associated with a first memory cell; generating, as part of a media management operation, a second write command to write the data to a second memory cell; and refraining, during a first duration, from locking a coherency of the first memory cell based at least in part on generating the second write command as part of the media management operation, wherein one or more read operations are performed on the first memory cell during the first duration based at least in part on refraining from locking the coherency of the first memory cell.
	The cited prior art does not distinguish between refraining from locking a coherency of a memory cell based at least in part on generating a write command as part of a media management operation.  The prior art does not distinguish between write commands as part of a media management operation and other write commands.  Therefore, claim 8 contains allowable subject matter.  Reasons for allowance are similar for claim 18 and claim 3.  In claim 3, the management operation corresponds to “a garbage collection operation.”  The corresponding dependent claims are allowable as they depend from an allowable claim.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 2-21 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135